DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102 are withdrawn in light of the amendment to the claims.  
Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendment to the claims.  

Allowable Subject Matter
Claims 1, 5, 6, 8-10, 14, 15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance.  
Regarding claim 1, the prior art fails to teach, in combination with other claim limitations, the additional subject added to the claim in the most recent amendment. The Examiner notes that this additional subject matter is from claim 7, which was indicated as allowable in the previous Action.
Regarding claim 10, the prior art fails to teach, in combination with other claim limitations, the additional subject added to the claim in the most recent amendment. The Examiner notes that this additional subject matter is from claim 16, which was indicated as allowable in the previous Action.
Regarding claim 18, the prior art fails to teach, in combination with other claim limitations, the additional subject added to the claim in the most recent amendment. The Examiner notes that this additional subject matter corresponds to the amendments made to claim 10.  
US 2009/0074425 (Tanaka) at FIG. 5A teaches an optical modulator.  See, for example, FIGS. 5A and 8.

    PNG
    media_image1.png
    862
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    650
    media_image2.png
    Greyscale

In particular, FIG. 5A teaches a modulator including a nested modulator (FIG. 5A: modulator 201) including a first modulator based on Mach-Zehnder interferometer (FIG. 5A: MZM 232), a second modulator based on Mach-Zehnder interferometer (FIG. 5A: MZM 233) and a phase shifter (FIG. 5A: phase shifter 234), wherein the first modulator and the second modulator are connected in parallel (FIG. 5A: MZMs 232, 233 in parallel), wherein the phase shifter generates a predetermined phase difference between output lightwaves of the first modulator and the second modulator (FIG. 5A: phase shifter 234 shifts output of MZM 233 relative to MZM 232).  
FIG. 4 teaches a controller configured to control the phase difference generated by the phase shifter and an intensity and a magnitude of phase modulation provided by each of the first modulator and the second modulator, to change an output lightwave of the nested modulator between four constellation points on IQ plane (FIG. 4: control section 105; [0056]: “The composite modulator 103 is driven by the control section 105.”).  See also FIG. 5B: constellation points in IQ plane and FIG. 8: relationship between driving voltages and output-light intensity/phase),
FIG 8 teaches wherein a first constellation point of the four constellation points has an intensity of 0 (FIG. 8: t9 and t12), a second constellation point has a relative intensity of 1 (FIG. 8: t10 and t11), each of a third constellation point (FIG. 8: t5 and t8) and a fourth constellation point (FIG. 8: t6 and t7) has a relative intensity ranging from 0 to 1, and the third and the fourth constellation points has a phase difference of 90 degrees.
US 2014/0308047 (Mak) shows that non-transitory CRM was known.  See, for example, Mak at [0039]:
… may be implemented as a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a computer, server, appliance, device, etc. each of which may include a processor to perform methods as described and claimed herein. Examples of such computer-readable storage mediums include, but are not limited to, a hard disk, an optical storage device, a magnetic storage device, a ROM (Read Only Memory), a PROM (Programmable Read Only Memory), an EPROM (Erasable Programmable Read Only Memory), an EEPROM (Electrically Erasable Programmable Read Only Memory), Flash memory, and the like. When stored in the non-transitory computer readable medium, software can include instructions executable by a processor that, in response to such execution, cause a processor or any other circuitry to perform a set of operations, steps, methods, processes, algorithms, etc.

US 2007/0212075 (Yin) at FIG. 3 teaches a dual parallel Mach-Zehnder Modulator (MZM) 300 with modulator bias control, including bias electrodes 302, 304 for each MZM, and one bias electrode 305for the output of the lower MZM.

    PNG
    media_image3.png
    383
    751
    media_image3.png
    Greyscale


FIG. 5 illustrates using a filter 502 in a feedback loop to control a bias controller 508.

    PNG
    media_image4.png
    397
    625
    media_image4.png
    Greyscale

FIG. 7 illustrates an embodiment for DQPSK operations.  

    PNG
    media_image5.png
    300
    647
    media_image5.png
    Greyscale

FIG. 8 illustrates a variation for SSB operations.  
FIG. 13 illustrates a bias controller with tuning capability using a pilot tone.

    PNG
    media_image6.png
    839
    395
    media_image6.png
    Greyscale

See, for example:
[0037] In some applications, it may be desirable to lock to points other than the Null, Peak, Quad+ and Quad- points. FIG. 13 shows a block diagram of a bias controller with tuning capability (1300). The bias controller generates a pilot tone to apply to the system. A photo detector (1308) senses the optical signal that split from the optical coupler (or splitter), which contains the pilot tone signal. A filter (1310) filters out the desired harmonics of the pilot tone signal, and a synchronous detector (1304) provides the amplitude of these harmonics, which form an error signal. An extra error signal (1302) is applied here with an amplitude that can be set by a user of the system. With a Proportional Integrator (1306), the feedback loop is closed, the error is eliminated, and the DC bias, which is needed to eliminate the error, is provided to the system.

US 2014/0010533 (Yan) at FIG. 1 teaches a dual parallel Mach Zehnder Modulator (DP-MZM) using a bias controller for monitoring the output optical power of an I/Q modulator, adjusting the DC Bias voltages of the I, Q, and Phase modulators (see the Abstract).  FIG. 6 illustrates one embodiment.  

    PNG
    media_image7.png
    500
    750
    media_image7.png
    Greyscale

Other embodiments are illustrated in FIGS. 7-15.
In particular, it calculates bias voltage indicating values of the I modulator, the Q modulator, and the phase modulator according to the optical output power and known modulation data, with particular emphasis on evenness of distribution of power of output optical signals in the four quadrants of the I/Q plane.  See, for example, the discussion beginning at [0054].
US 6,118,566 (Price) at FIG. 11 illustrates a transmitter including an optical source 34, electrical carrier source 42, an amplifier 54, a modulator 44, and a controller 20 controlling elements of the transmitter including the amp 54 and modulator 44.

    PNG
    media_image8.png
    822
    279
    media_image8.png
    Greyscale

See also the paragraph spanning cols 5-6: 
One or more signal lasers … can be used as the optical source 34.
Price at FIG. 14 shows the modulator in more detail including the modulating electrodes 64.

    PNG
    media_image9.png
    795
    427
    media_image9.png
    Greyscale

The electrical signals/voltage on the input and/or bias electrodes will modulate the optical carrier.  See, for example, col. 9, third full paragraph:
… Electrical input signals v.sub.1 and v.sub.2 are provided to the upconverter respective input electrodes 64.sub.1 and 64.sub.2 via first and second inputs, 68.sub.1 and 68.sub.2, respectively. The input signals v.sub.1 and v.sub.2 are upconverted onto the respective split lightwaves passing between the electrodes and combined in cascaded optical combiners 70 to produce the upconverted optical signal .LAMBDA..sub.o.
FIGS. 1a-1c illustrate different ways that were known to modulation the intensity of the optical carrier.  See also col. 2, first paragraph: 
Data streams can be modulated onto the lightwave using a number of different schemes. The two most common schemes are return to zero (RZ) and non-return to zero (NRZ). In RZ modulation, the modulation of each bit of information begins and ends at the same modulation level, i.e., zero, as shown in FIG. 1(a). In NRZ schemes, the modulation level is not returned to a base modulation level, i.e., zero, at the end of a bit, but is directly adjusted to a level necessary to modulate the next information bit as shown in FIG. 1(b). Other modulation schemes, such as duobinary and PSK, encode the data in a waveform, such as in FIG. 1(c), prior to modulation onto a carrier. 
Col. 4, first full paragraph, discusses the electrical signal being used to modulate, or upconvert data onto, the optical carrier:
In an embodiment, an information data stream is modulated on to an electrical carrier, such radio frequency ("RF") or microwave carrier, frequency .nu..sub.e. The modulated electrical carrier is upconverted on to a lightwave carrier having a wavelength .lambda..sub.0 and frequency .nu..sub.o produced by the optical transmission source to produce an information carrying lightwave at wavelength .lambda..sub.1 and frequency .nu..sub.o.+-.e. The upconverter can be used to simultaneously upconvert a plurality of electrical frequencies onto different subcarrier lightwaves. In an embodiment, the information is modulated onto the electrical carrier in duobinary format, which provides for more narrow subcarrier bandwidths.

Bias Electrodes
Although not illustrated in FIG. 14, Price teaches the use of bias electrodes in the modulator.  See col. 9, last full paragraph.  
In an embodiment, LiNbO.sub.3 is used to form the optical paths 62.sub.i' and 62.sub.i", which can be used to produce linearly polarized optical signals. In addition, bias electrodes can be provided in optical paths 62.sub.i' and 62.sub.i" and/or 62.sub.i after passing through the input electrodes 64.sub.1 and 64.sub.2. The bias electrodes can be used to trim the phase difference of the optical signals upconverted onto the subcarrier lightwaves in each path before the signals are combined.
In other words, bias electrodes were known for use in trimming the phase difference in the optical signals in the legs of the modulator.  
	
Modulating Electrodes
The electrical signals/voltage on the input and/or bias electrodes will modulate the optical carrier.  See, for example, col. 9, third full paragraph:
… Electrical input signals v.sub.1 and v.sub.2 are provided to the upconverter respective input electrodes 64.sub.1 and 64.sub.2 via first and second inputs, 68.sub.1 and 68.sub.2, respectively. The input signals v.sub.1 and v.sub.2 are upconverted onto the respective split lightwaves passing between the electrodes and combined in cascaded optical combiners 70 to produce the upconverted optical signal .LAMBDA..sub.o.
FIGS. 1a-1c illustrate different ways that were known to modulation the intensity of the optical carrier.  See also col. 2, first paragraph: 
Data streams can be modulated onto the lightwave using a number of different schemes. The two most common schemes are return to zero (RZ) and non-return to zero (NRZ). In RZ modulation, the modulation of each bit of information begins and ends at the same modulation level, i.e., zero, as shown in FIG. 1(a). In NRZ schemes, the modulation level is not returned to a base modulation level, i.e., zero, at the end of a bit, but is directly adjusted to a level necessary to modulate the next information bit as shown in FIG. 1(b). Other modulation schemes, such as duobinary and PSK, encode the data in a waveform, such as in FIG. 1(c), prior to modulation onto a carrier. 
Col. 4, first full paragraph, discusses the electrical signal being used to modulate, or upconvert data onto, the optical carrier:
In an embodiment, an information data stream is modulated on to an electrical carrier, such radio frequency ("RF") or microwave carrier, frequency .nu..sub.e. The modulated electrical carrier is upconverted on to a lightwave carrier having a wavelength .lambda..sub.0 and frequency .nu..sub.o produced by the optical transmission source to produce an information carrying lightwave at wavelength .lambda..sub.1 and frequency .nu..sub.o.+-.e. The upconverter can be used to simultaneously upconvert a plurality of electrical frequencies onto different subcarrier lightwaves. In an embodiment, the information is modulated onto the electrical carrier in duobinary format, which provides for more narrow subcarrier bandwidths.


US 5,101,450 (Olshansky) at FIG. 18 teaches a MZM with modulating electrodes 274, 278, 290, 294, and bias electrodes 308, 310.  

    PNG
    media_image10.png
    613
    536
    media_image10.png
    Greyscale

See also, for example, col. 16, first paragraph after Eqn 24:
(69)   where .phi..sub.1 =.pi.v.sub.1 (t)/v.sub..pi., and .phi..sub.2 =.pi.v.sub.2 (t)/v.sub..pi.. The modulation signals applied to electrodes 274, 278, 290 and 294 can be generated by electrical transmitters of the type shown in FIG. 4 and described hereinabove, with appropriate signal inversion and addition of DC bias voltages. An adjustable DC voltage can be applied between electrodes 308 and 310 to insure phase quadrature between the output signals from modulators 270 and 272.
It also teaches that electrical signals on carriers at RF or microwave frequency can be used to modulate the optical signal.  See, for example, the paragraph spanning cols. 1-2:
Subcarrier multiplexed (SCM) optical communication systems have also been proposed as a means for providing increased transmission bandwidth. A wideband signal composed of many frequency multiplexed carriers at either RF or microwave frequencies is used to modulate an optical carrier. The optical signal is transmitted through a conventional single mode optical fiber to a remote location. The optical signal received at the remote location is detected with a high speed photodiode, and the transmitted signals are recovered with a conventional RF or microwave receiver. The RF or microwave carriers can be modulated by either analog or digital signals and can be used to carry voice, data, video, digital audio and high definition video, in almost any combination of services. 
The optical carrier can be generated by a laser, as shown in FIG. 3 and discussed at col. 3, last paragraph to col. 4, first full paragraph:
A block diagram of an optical transmitter wherein second order IMP's are cancelled is shown in FIG. 3. By cancelling second order IMP's, closer spacing between optical carriers can be utilized as described hereinafter. A first laser 40 directs an optical carrier at a first frequency f.sub.1 to an intermod-cancelling (IC) optical phase modulator 42. A second laser 44 directs an optical carrier at a second optical frequency f.sub.2 to an IC optical phase modulator 46. An Nth laser 48 directs an optical carrier at an Nth optical frequency f.sub.N to an IC optical phase modulator 50. The number N of lasers and IC modulators in the system depends on the number of modulated optical carriers to be transmitted. The outputs of modulators 42, 46-50 are connected to an optical fiber 52 for transmission of a composite optical signal to one or more remote locations. An electrical transmitter 54 provides a modulation signal to modulator 42; an electrical transmitter 56 provides a modulation signal to modulator 46; and an electrical transmitter 58 provides a modulation signal to modulator 50. 

The lasers 40, 44-48 can, for example, be distributed feedback semiconductor lasers as described by H. Soda et al in "Stability in Single Longitudinal Mode Operation in GaInAsP/InP Phase-Adjusted DFB Lasers", IEEE J. Quantum Electronics, Vol. QE-23, June 1987, pages 804-814. A laser control 60 provides to the lasers 40, 44-48 signals which control the optical frequencies of each laser so as to permit close optical carrier frequency spacing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636